Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 May 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Sir

                            Head Quarters New Windsor 13th May 1781
                        
                        I have this morning received your Excellency’s favor of the 8th. Give me leave most sincerely to congratulate
                            you on the safe return of the Viscount de Rochambeau, who I hope is the Bearer of agreeable intelligences. A Copy of your
                            letter has been instantly transmitted to His Excellency the Minister at Philadelphia.
                        I will meet your Excellency at Weathersfield, at any time which you shall be pleased to appoint.
                        I have no further accounts from New York since my letter of the 11th except what is brought by two Deserters,
                            who speak confidently of a detachment from the Army having sailed last Week but they know nothing respecting the Fleet. I
                            have the honor to be with very great Regard Yr Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                    